Fronefield, P. J.
I concur in the result reached by our brother MacDade in the above case, on the ground that real estate owned and held in good faith by a school district, though not yet used for school purposes, is exempt by law from taxation (Directors of Poor v. School Directors, 42 Pa. 21; County of Erie v. City of Erie, 113 Pa. 360; Wilkinsburg Borough v. School District, 298 Pa. 193), and is, therefore, not subject to a municipal claim for roadway pavement laid in the abutting street. Were the property not exempt from taxation, it would be liable, under the Act of May 16, 1923, ;§ 5, P. L. 209, for municipal claims for roadway paving.
Prom William R. Toal, Media, Pa.